Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 06/14/2022 amendment/responses in the application of WANG et al. for “METHOD AND APPARATUSES FOR SIGNALLING A FREQUENCY OFFSET IN A NB-IOT TDD NETWORK” filed 08/21/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-7, 15-25 are now pending. 

Status of claims
The originally filed claims include 1-38. The preliminary amendment filed
on 11/05/2020 has cancelled claims 8-14, and 26, and indicated that claims 1-7, and 15-25 are currently pending in the remarks. However, the applicant failed to address the status of claims 27-38. Based on the applicant’s preliminary amendment filed on 11/05/2020, the examiner regards the claims 27-38 as cancelled claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 15, 18-20, 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XUE et al. (US 2017/0265156 A1), hereinafter XUE.
Regarding claim 1, XUE discloses a network node configured to communicate with a wireless device (WD) operating in Time Division Duplex (TDD), the network node comprising a radio interface and processing circuitry, which has a memory and a processor connected thereto, the processor configured to: 
configure a narrow band-Internet of things (NB-IoT) carrier in a new radio (NR) carrier (the NB-IOT UEs configured with NB-IOT carrier, see ¶ 0151); 
transmit an indication of a frequency offset to be applied by the wireless device, where the indication comprises a value selected from {-7.5, 0, 7.5 kHz} (the raster frequency offset is indicated in 3 bits comprise of -7.5 kHz, 0 kHz, 7.5 kHz, see ¶ 0083-0095). 

Regarding claim 4, XUE discloses the processor is configured to reconfigure the wireless device from a first configuration to a second configuration (the base station configures the UE with MIB from first mode to second mode, see ¶ 0159, 0160). 

Regarding claim 5, XUE discloses the processor is configured to signal an update of the frequency offset (the base station configures the UE with MIB including frequency offset, see ¶ 0160). 
Regarding claim 6, XUE discloses herein the processor is configured to configure the NB-IoT carrier in one of a stand-alone operation mode and a guard-band operation mode (the network operates in guard band mode, standalone, in-band mode, see 0111).

Regarding claim 7, XUE discloses the first indication comprise transmitting the first indication in one of a system information and narrow band master information block (MIB-NB) (see ¶s 0076, 0077, 0099, 0112, etc.). 
Regarding claim 15, XUE discloses a method implemented in a wireless device (WD) operating in Time Division Duplex (TDD), the method comprising:
receiving, from the network node, a first indication of a downlink (DL) to uplink (UL) frequency offset, the first indication comprising a value selected from {-7.5 kHz, 0 kHz and 7.5 kHz} (the raster frequency offset is indicated in 3 bits comprise of -7.5 kHz, 0 kHz, 7.5 kHz, see ¶ 0083-0095); and
applying the received DL to UL frequency offset;
wherein the WD is configured to operate on a narrow-band Internet of Things (NB-IoT) carrier in a New Radio (NR) carrier (the NB-IOT UEs are informed of the current mode is FDD or TDD, see ¶ 0082).
Regarding claim 18, XUE discloses the processor is configured to reconfigure the wireless device from a first configuration to a second configuration (the base station configures the UE with MIB from first mode to second mode, see ¶ 0159, 0160). 

Regarding claim 19, XUE discloses the processor is configured to signal an update of the frequency offset (the base station configures the UE with MIB including frequency offset, see ¶ 0160).
Regarding claim 20, XUE discloses a wireless device (WD) operating in Time Division Duplex (TDD) (the wireless device, se figure 17), comprising a radio interface and processing circuitry, which has a memory and a processor connected thereto, the processor configured to:
receive, from the network node, a first indication of a downlink (DL) to uplink (UL) frequency offset, the first indication comprising a value selected from {-7.5 kHz, 0 kHz and 7.5 kHz} (the raster frequency offset is indicated in 3 bits comprise of -7.5 kHz, 0 kHz, 7.5 kHz, see ¶ 0083-0095); and
apply the received DL to UL frequency offset;
wherein the WD is configured to operate on a narrow-band Internet of Things (NB-IoT) carrier in a New Radio (NR) carrier (the NB-IOT UEs are informed of the current mode is FDD or TDD, see ¶ 0082).
Regarding claim 23, XUE discloses the processor is configured to reconfigure the wireless device from a first configuration to a second configuration (the base station configures the UE with MIB from first mode to second mode, see ¶ 0159, 0160). 

Regarding claim 24, XUE discloses the processor is configured to signal an update of the frequency offset (the base station configures the UE with MIB including frequency offset, see ¶ 0160).

Regarding claim 25, XUE discloses the first indication comprise transmitting the first indication in one of a system information and narrow band master information block (MIB-NB) (see ¶s 0076, 0077, 0099, 0112, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 16-17, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over XUE in view of GAAL et al. (US 2018/0255553 A1), hereinafter GAAL.
Regarding claims 2-3, 16-17, 21-22, XUE fails to disclose the indication comprises an absolute carrier frequency nor wherein the absolute carrier frequency comprises one of an E-UTRA Absolute Radio Frequency Channel Number (EARFCN), NR Absolute Radio Frequency Channel Number (NR-ARFCN) and Global Synchronization Channel Number (GSCN).	In the same field of endeavor, GAAL discloses the UE is configured with determining UL to DL frequency offset  based on configuration message from base station in Absolute Radio Frequency Channel Number (EARFCN) network (see ¶ 0022, 0057, 0059).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement GAAL’s teaching in the network taught by XUE to achieve tone alignment in emerging 5G network. 

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Status of Claims
The originally filed claims include 1-38 on 8/21/2022.  The preliminary amendment filed 11/05/2020 does not cure the status of 27-38.  The applicant must indicate the status of claim 27-38.  For the examination purpose, the examiner regarded the claims as cancelled claims.  

Claims Rejections – 35 USC § 102
The examiner respectfully disagrees with the applicant’s argument of the cited reference failed to teach the claimed subject matter “configure a narrow band- Internet of things (NB-IoT) carrier in a new radio (NR) carrier.”   In ¶ 0151, XUE discloses the following:
Referring to FIG. 13, the center of PRB used for an NB-IoT carrier does not align with the candidate frequency with 100 kHz channel raster. When an NB-IoT UE is turned on, it searches the NB-IoT carrier from the candidate center frequencies with a step of 100 kHz raster, e.g., f0, f1, f2, and so on. The PRB with a center frequency fc (a full lined box in the figure) is a candidate PRB to deploy an NB-IoT carrier, which means the difference between fn and fc is less than 7.5 kHz. The eNB determined to deploy NB-IoT carrier in that PRB, while a UE detects the NB-IoT carrier based on the assumed center frequency fn (a broken lined box in the figure). The channel raster offset, e.g., difference between the channel raster and actual center frequency of NB-IoT carrier, is indicated to the UE in an explicit or implicit manner, as described above (emphasis added). 

As cited above, the UE are configured with NB-IOT carrier when UE is turned on. Therefore, XUE discloses the applicant’s first argument. 
XUE also discloses the applicant’s second argument.  As cited in paragraph ¶0151, the channel raster offset is indicated to the UE in an explicit or implicit manor as disclosed.  In ¶s 0083-0096, XUE discloses that the raster offset is indicated to the UE using 2 bits or 3 bits field in a channel raster offset in NB-MIB, where the 3 bits indicates the offset may be selected from at least {-7.5 kHz, 0 kHz, 7.5 kHz} values.  Therefore, XUE discloses the applicant’s second argument.  
Regarding the applicant third’s argument, the NB-IOT carrier (or physical resource blocks (PRBs)) is used for transmission of signals between eNB and wireless devices (see ¶s 0011-0013, 0156, 158, 160, 162 and figure 13).  In another words, the NB-IOT carrier or PRBs is/are used for uplink and downlink transmission of signals between the eNB and the wireless device.  Therefore, the raster offset represent the offset of the NB-IOT carrier (see figure 13)- thus the transmit indication of raster offset represent the DL to UL frequency offset of the NB-IOT carrier. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412